

Exhibit 10.2




[amendment3tosymcrmkrn_image1.jpg]




AMENDMENT THREE TO THE STATEMENT OF WORK FOR THE SYMANTEC OUTSOURCED NORTH
AMERICAN SMB & MID-MARKET RENEWAL PROGRAM BETWEEN SYMANTEC CORPORATION AND
RAINMAKER SYSTEMS, INC.


This Amendment Three (“Amendment Three”) is made to the Statement of Work for
the Symantec Outsourced North American SMB and Midmarket Renewal Program (“SOW”)
with an effective date of April 1, 2008, by and between Symantec Corporation
(“Symantec”) and Rainmaker Systems, Inc. (“Rainmaker”), as amended. Terms not
otherwise defined in this Amendment Three shall have the meaning as defined in
the SOW. In the event of any conflict between the terms of this Amendment Three
and the SOW, the terms of this Amendment Three shall govern.


WHEREAS, Symantec and Rainmaker entered into a Master Services Agreement dated
June 29, 2006, as amended (the “Agreement”); and


WHEREAS, Symantec and Rainmaker entered into the SOW pursuant to the terms of
the Agreement, and amended that SOW effective September 17, 2009 and April 1,
2010; and


WHEREAS, Symantec and Rainmaker desire to further amend the SOW effective as of
April 1, 2012 (“Amendment Three Effective Date”).


NOW, THEREFORE, the parties hereby amend the SOW as follows:


1.    Commencement/Timeline/Territory. The new expiration date of the SOW shall
be March 31, 2014.


2.    No Other Modifications. Except as modified by this Amendment Three, the
terms of the SOW, as amended, remain in full force and effect.


* * * * * * * *


IN WITNESS WHEREOF, the parties have executed this Amendment Three as of the
Amendment Three Effective Date above, and each party warrants that its
respective signatory whose signature appears below is duly authorized by all
necessary and appropriate corporate action to execute this Amendment Three on
behalf of such party.


    
RAINMAKER SYSTEMS, INC.:
 
 
SYMANTEC CORPORATION:
 
 
 
 
 
 
 
 
By:
/s/ TIMOTHY BURNS
 
 
By:
/s/ HENRI ISENBERG
 
 
 
 
 
 
 
 
Name:
Timothy Burns
 
 
Name:
Henri Isenberg
 
 
 
 
 
 
 
 
Title:
CFO
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
Date:
3/12/2012
 
 
 
Date:
3/9/2012
 
 
 
 
 
 
 
 
 





 



